 ROGER'S OF SANTA CLARAAntonopoulos, Incorporated d/b/a Roger's of SantaClara and Hotel, Motel and Restaurant Em-ployees and Bartenders Union, Local 19, Hotel,Restaurant Employees and Bartenders Interna-tional Union, AFL-CIO. Case 32-CA-2947April 28, 1982DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn July 10, 1981, Administrative Law JudgeWilliam L. Schmidt issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbrief, and has decided to affirm the rulings, find-ings,1and conclusions2of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, andhereby orders that the Respondent, Antonopoulos,Incorporated d/b/a Roger's of Santa Clara, SantaClara, California, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In adopting the Administrative Law Judge's finding that the Re-spondent unlawfully solicited the employees and thereafter withdrew rec-ognition of the Union in violation of Sec. 8(a)(1) and (5), Member Fan-ning finds the facts herein distinguishable from those in Hydra ConduitCorporation, 254 NLRB 433 (1981). The record in the instant case, unlikeHydro Conduit, shows that Esther Bays is a supervisor; that Bays solicitedemployees to sign the petition which sought the removal of the Union ascollective-bargaining representative while acting on behalf of manage-ment rather than while acting in concert with other employees; that arepresentative of management personally solicited an employee to signthe disputed petiton; and there was no evidence that the employees hadexpressed dissatisfaction with the representation they received from theUnion.In accordance with his partial dissent in Olympic Medical Corporation,250 NLRB 146 (1980), Member Jenkins would award interest on anybackpay due based on the formula set forth therein.261 NLRB No. 60APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT refuse to recognize and,upon request, bargain with Hotel, Motel andRestaurant Employees and Bartenders Union,Local 19, Hotel, Restaurant Employees andBartenders International Union, AFL-CIO, asthe exclusive collective-bargaining representa-tive of our employees in the following appro-priate unit:All cooks, waiters, waitresses, cocktail wait-resses, bartenders, dishwashers, buspersonsand cashiers employed by the Employer atits Santa Clara, California facility excludingall office clerical employees, guards and su-pervisors as defined in the Act.WE WILL NOT solicit our employees to signa petition stating that they no longer desire tobe represented by the above-named labor orga-nization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem by Section 7 of the Act.WE WILL make our employees whole forany losses they may have incurred as a conse-quence of our refusing to recognize the above-named labor organization on and after May 29,1980, together with interest thereon as re-quired by law.ANTONOPOULOS, INCORPORATEDD/B/A ROGER'S OF SANTA CLARA409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEWILLIAM L. SCHMIDT, Administrative Law Judge:This matter was heard by me at Oakland, California, onMarch 3, 1981. The case is based upon a charge filed byHotel, Motel and Restaurant Employees and BartendersUnion, Local 19, Hotel, Restaurant Employees and Bar-tenders International Union, AFL-CIO (Union), and acomplaint issued on behalf of the General Counsel alleg-ing that Antonopoulos, Incorporated d/b/a Roger's ofSanta Clara (Respondent) violated Section 8(a)(1) and (5)of the Act by withdrawing and withholding recognitionof the Union and by soliciting employees to sign a peti-tion seeking the removal of the Union as the employeecollective-bargaining representative.' The Respondent'sanswer denies the commission of the alleged unfair laborpractice. 2On the basis of the record made at the hearing, my ob-servation of the demeanor of the witnesses while testify-ing, and my careful consideration of the briefs filed onbehalf of the General Counsel and the Respondent, Imake the following:FINDINGS OF FACT1. THE ALLEGED UNFAIR LABOR PRACTICESA. Preliminary FindingsThe Respondent operates a restaurant in Santa Clara,California, known as Roger's of Santa Clara.3The res-taurant has been in existence for 11 years and is situatedat a location designed to attract customers from thenearby computer-related enterprises. Anargyros Antono-poulos is the president and the general manager of therestaurant.4He is assisted in managing the restaurant byhis son-in-law, Lambros Panauotopoulos. In addition,Antonopoulos' wife assists with bookkeeping duties on apart-time basis. One of the central figures in the eventsdescribed below is Esther Bays, who has been the headwaitress for the entire period the restaurant has been inexistence. In the 19 years preceding the opening ofRoger's of Santa Clara, Antonopoulos owned and oper-ated four different restaurants in the downtown San Jose,California, area, and Bays was employed by Antonopou-los throughtout most-if not all-of this period.The interior of the restaurant facility is divided into acoffee shop (with three food counters) which can accom-modate approximately 175 persons, a cocktail loungewhich can accommodate approximately 50 persons and a' The charge was filed on August 7, 1980. The complaint was issuedby the Regional Director for Region 32 on September 29, 1980.' The Respondent's answer is dated October 14, 1980.'The complaint alleges and the answer admits that the Respondent is aCalifornia corporation engaged in the operation of a public restaurantselling food and beverages. The answer further admits the allegations inthe complaint demonstrating that the Respondent's annual gross sales aresufficient to meet the Board's discretionary standard for asserting juris-diction over retail enterprises. Finally, the answer admits that the Re-spondent is an employer engaged in commerce within the meaning ofSec. 2(2), (6), and (7) of the Act, and I so find. I further find that itwould effectuate the policies of the Act to assert jurisdiction in the in-stant dispute.' Antonopoulos is known generally as "Roger" or "Mr. Roger."dining room which can accommodate about 65 persons.The remainder of the restaurant (about 1,800 square feet)consists of the kitchen area and a small office utilized byAntonopoulos. In addition, Antonopoulos maintains an-other small office in an adjacent building where hespends a very small portion of his workday.From its inception until May 30, 1980, the Respondentrecognized and maintained a collective-bargaining agree-ment with the Union.5By its terms, the most recent col-lective-bargaining agreement was in effect from June 1,1977, until June 1, 1980. It is admitted that the appropri-ate unit covered by the collective-bargaining agreementincludes all cooks, waiters, waitresses, cocktail waitress-es, bartenders, dishwashers, buspersons and cashiers, butexcludes all office clerical employees, guards and super-visors as defined in the Act.6At times material hereto,the Respondent employed approximately 26 employeesin positions included in the appropriate unit, includingBays. Bays testified that she had been a union membersince approximately 1947 or 1948.B. The Basis for the Withdrawal of RecognitionThe complaint alleges and the answer admits that "onor about May 30, 1980, the Respondent withdrew its rec-ognition of the Union ...and since that date ...hasfailed and refused to recognize and bargain with theUnion." Proffered as a legal justification for this ad-mitted conduct is the fact that on or about May 29 Baysand another waitress, Shirly Souza, approached Antono-poulos at his office and delivered a petition to him signedby 15 unit employees.' The body of the petition (whichis in Bays' handwriting) reads as follows:To Mr. Rogers:We the undersigned do no longer wish to be rep-resented by Local #19.It is undisputed that Bays was the principal solicitor ofthe signatures on the petition. The Respondent claimsthat because Antonopoulos believed the petition to repre-sent the true desires of his employees, he has-since re-ceiving the petition-declined to recognize and deal withthe Union as the representative of the Respondent's em-ployees. In this regard, the following testimony was elic-ited from Antonopoulos by his counsel:Q. Were you surprised to receive the petition?' The answer admits that the Union is a labor organization within themeaning of Sec. 2(5) of the Act, and I so find.I The admitted unit allegation in the complaint makes no mention ofthe position of head waitress. The collective-bargaining agreement in evi-dence here appears to be a standard agreement which encompasses anumber of classifications of employees not employed at the Respondent'srestaurant. Nonetheless, the classification of head waitress is included inthe unit described in the collective-bargaining agreement. As discussedmore fully below, this factor is central to the issues to be resolved in thiscase.I There is evidence that after the petition was presented to Antonopou-los, one additional employee approached him and requested to sign thepetition. The reported testimony concerning this fact erroneously makesreference to this addition as "my mother's signature." That reference ishereby corrected, sua sponte, to read "one other signature."410 ROGER'S OF SANTA CLARAA. I was surprised. I was surprised at thenames-some of the names on the petition.Q. What did Esther and Shirly tell you whenthey presented the petition to you?A. Well, Esther came first into the office andsays, "Mr. Roger, I'm waiting for Shirly. We havesomething to give you." I was doing some work.My office is in the next building. We have oneoffice in the restaurant and one in the next building,so I proceeded doing whatever I was doing andthen Shirly comes, and then Esther says, "We'd liketo give you this," and I looked and I wouldn't say Iwas surprised, but I was surprised to see a lot of thenames here. It represents workers for many, manyyears and I accepted it and I called you. I thankedthem and that was the end of it.Q. When you received that petition, did you be-lieve that petition represented the sentiment of theemployees whose names appear on it?A. Yes, I did, in view of all the things that wasgoing on previously.Q. And what were all the things that were goingon previously?A. Well, the satisfaction of the people and thethreats by one of the union visit agents. I felt I wasthe sentiment of the people at one point.Q. Prior to receiving the petition, had you re-ceived any information about employees and theirsentiment for or against the union?A. No. You can tell, though. When you're in aplace where you have people working for manyyears, a lot of them work for many years, you feelit because they talked but I try to stay away fromany talk they had among themselves. I never triedto interfere, and several times when some of thepeople asked me what's going to happen, I tell themto go down to the union to find out what's goingon.Q. Had any of the employees talked to you aboutthe union prior to your receiving that petition?A. No.Q. Prior to receiving the petition, had you givenanyone any instructions about-regarding the sub-ject of a petition?A. Never, and I underline that, never.Bays denied that she discussed the petition with Antono-poulos before circulating it among the employees.Contending that Bays' status was at least that of a stat-utory supervisor, the General Counsel alleged in thecomplaint that her solicitation of employee support forthe petition violated Section 8(aXI). In addition, theGeneral Counsel alleges that the Respondent indepen-dently violated Section 8(aXl)'of the Act by Antonopou-los' conduct in soliciting employee Joel Andrade to signthe petition. The General Counsel relies heavily on An-drade's testimony to demonstrate that the Respondentencouraged, ratified, or authorized the solicitation of em-ployees to reject the Union. According to Andrade'sversion of the events leading to his signing of the peti-tion, he was passing by an area in the restaurant referredto as "the cove" sometime in late April when Antono-poulos called him saying, "Son, come here." No one elsewas present at that time. When Andrade complied, An-tonopoulos showed him a paper and said, "You go signthis paper for me." Andrade, a Spanish-speaking personwho speaks and is able to read very little English, lookedat the paper and was able to recognize only the words"Local 19" on the paper. At that time the paper ap-peared to have about three signatures on it, "more orless." After Andrade looked briefly at the profferedpaper, Antonopoulos told him, "Esther will give thispaper to you to sign." Andrade then left to clean sometables and returned to the cove after about 20 minutes,when Bays was present. Andrade approached Bays andsaid, "Mr. Roger told me that I am going to sign apaper." At that point, Bays handed Andrade the petitionsaying, "It's right here, sign." Andrade testified thatBays did not explain to him the purpose of the paper, buthe nevertheless proceeded to sign the petition. Accord-ing to Andrade, another waitress, Shirly Souza, waspresent but Souza said nothing.As noted above, Antonopoulos vehemently deniedspeaking to Andrade or anyone else about the petitionbefore he received it and asserted that he had no knowl-edge of the petition until it was delivered to him byBays. Antonopoulos claimed that he only spoke to An-drade on a couple of occasions while the latter was em-ployed at the restaurant and both of those occasions con-cerned a bible Andrade carried.'Bays' version of the events surrounding the solicitationof Andrade's signature differs markedly from that of An-drade. According to Bays, at the time that Andradesigned the petition, he asked her to explain the documentto him. Bays told Andrade it was a petition stating thatthe employees did not want to be represented by theUnion. Bays also asserted that she explained the petitionto Andrade in Spanish as best she could and told An-drade, "Joel, I'm not forcing you. I'm not telling you tosign this thing. It's entirely up to you. You do what youthink is right." Bays said Andrade simply said, "Oh,sure," and proceeded to sign the petition. Bays made nomention that anyone else was present.Shirly Souza, who was still employed at the restaurantat the time of the hearing, testified that she had spokento Andrade about the petition in the dining room in aneffort to explain it to him. Subsequently, Souza claims tohave accompanied Bays to the cove area to speak withAndrade about it in order to make sure that Andrade un-derstood the purpose of the petition as some unspecifiedpersons had remarked to her that he would not under-stand what he was signing. Nevertheless, Souza aasertedthat Andrade was anxious to sign the petition afterasking if he would have to pay union dues and it was ex-plained to him that there would be no union dues to paywhen the Union no longer represented the employees.9'Andrade was employed by the Respondent as a busboy from October1979 until August 1980, when he was discharged allegedly for missingwork. The evidence here demonstrates that Andrade performed the usualrange of duties normally associated with that position, including assistingthe waitresses in making preparations to serve customers and cleaning upafter them.I Bays made no reference in her testimony to a discussion of uniondues.411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccording to Souza, both Bays and herself attempted toexplain the petition to Andrade.Apart from the situation involving Andrade, Bays hadlittle recollection of the solicitation of the other signa-tures. According to Bays, in the period preceding hercirculation of the petition she had been absent from workfor several weeks following a foot operation. According-ly, she went to the restaurant in her "civilian clothes" tosolicit signatures on the petition. Bays recalled thatSouza was in the restaurant when she solicited her signa-ture but she could recall little else in connection withseeking Souza's acquiescence in the petition. In addition,Bays acknowledged that Anthony Marouda, a dishwash-er who speaks very little English, signed the petition butBays could not recall how she explained the petition toMarouda. '0Joan Wesson, who worked as a waitress for Roger's ofSanta Clara for 10 years before she quit her employmentin August 1980, testified that she had discussed the peti-tion with Souza before she was approached by Bays tosign it. Consequently, when Bays did approach Wesson,she told Bays that she did not want to even see the peti-tion. According to Wesson, there were other individualswho were present at this time and a conversation wasgoing on back and forth among those present. In Wes-son's presence, Bays commented to one of the other indi-viduals that "she liked her job." Wesson, who perceivedthat remark to be a threat, asked Bays, "Are you imply-ing that I don't like my job?" According to Wesson,Bays responded only by saying, "I'm just telling you,Joanie, I like my job," and proceeded to cross her hands.Wesson testified that this made her angry and shewalked away. Bays did not testify concerning this partic-ular incident nor did Bays otherwise explain her motivein circulating the petition."Apart from the foregoing, there is no other evidencewith respect to the circumstances surrounding the solici-tation of the petition.C. Bays' Supervisory StatusAs noted above, Esther Bays has worked in an Anton-opoulos restaurant for the past 28 or 29 years. She hasbeen the head waitress at Roger's of Santa Clara for 11years and was still so employed at the time of the hear-ing. 12 In this capacity, Bays is in charge of the waitress-es, cocktail waitresses, bus persons, and cashiers. Ac-cording to Antonopoulos, as a result of their long work'o According to Bays, she "most likely" had Marouda's nephew, whoalso works at the restaurant, explain the petition to Marouda. It appearsthat Marouda is fluent in Greek and that his nephew is fluent in bothEnglish and Greek." Apart from Antonopoulos' passing reference to a threat by a unionagent which was not further explained, there is no indication in thisrecord as to the cause of the employee dissatisfaction with the Union.However, at or about this same time, a similar petition was circulated atother Santa Clara area restaurants. See Burger Pits. Inc.. and Self ServFood Corp.. Inc., JD-(SF)--137-81 (1981)." In this respect, Antonopoulos testified that Bays was made the headwaitress at the time the restaurant first opened and after consulting withthe Union about the duties of a head waitress. According to Antonopou-los, he was told by the union official to "play it by ear." As the agree-ment did not say anything about the duties, Antonopoulos' instructions toBays "... just came out of my head .... "association and in her capacity as head waitress, Baysknew what he wanted and, as a consequence, if problemsarose among the waitresses and cocktail waitresses, Bayshandled the matters. However, Antonopoulos deniedthat Bays had ever hired any employee without consult-ing him first as to the specific employee to be hired. Thistestimony was disputed by Norma Feuerbacher and JoanWesson. Both of these individuals testified that at thetime of their initial employment they were interviewedby Bays and that Bays informed them to report to workwithout leaving their presence at any time during the in-terview or in any other fashion seeking the acquiescenceof any other individual before hiring them. AlthoughBays initially conformed her testimony to that of Anton-opoulos, when she was called as a witness for the Re-spondent she admitted hiring Feuerbacher and Wessonwithout seeking prior approval of Antonopoulos. In de-scribing her authority in this regard, Bays testified:A. He tells me many times, whether he's givenme authority-you define it. "You need a girl. Ineed a girl. If you feel that this girl is right, useyour judgment." I used my judgment on Norma. Iused my judgment on Joanie. I look at themthrough the eyes of Roger. I don't look like Roger,but I think you can't work for a man for 28 years.It's like being married to a person and you knowtheir ways, and I just took it as part of the thingsyou do.Antonopoulos likewise alluded to the close relationshipwhich had developed over the years between Bays andhimself in noting that Bays calls him at home manytimes. When Antonopoulos was asked what Bays callshim about, he responded:Anything. Anything she has in her mind she willcall me at home. If she's got a sick girl and she re-placed them, or somebody told her that she's quit-ting, she will call me and tell me for many things.You know, a person works for 29 years, is veryclose to you.In addition to herself, Feuerbacher named four other in-dividuals whose interviews and hiring by Bays she hadpersonally overheard. Apart from the foregoing, there isno serious testimony to dispute that which shows thatBays is responsible for obtaining replacements for em-ployees who were going to be absent, that she takes careof arranging the vacation schedule, that she is the indi-vidual to whom the waitresses go for time off, and thaton occasion she directs certain of the waitresses to workovertime. There is other testimony that Bays clearschecks written by unknown customers and has, on occa-sion, authorized adjustments in the meal tabs for dissatis-fied customers. Moreover, Feuerbacher testified thatBays had informed her she had discharged a number ofemployees. In summary, Wesson testified that Bays"reigned" over the waitresses and cocktail waitresses.D. Additional Findings and ConclusionsIn Cartwright Hardware Co., Inc., 229 NLRB 781(1977), enfd. as modified 600 F.2d 268 (lOth Cir. 1979),412 ROGER'S OF SANTA CLARAthe Board summarized the general legal premise applica-ble herein in the following manner:...It is well settled that the existence of a priorcontract, lawful on its face, raises a dual presump-tion of majority-a presumption that the union wasthe majority representative at the time the contractwas executed, and a presumption that its majoritycontinued at least through the life of the contract.2Following expiration of the contract, as here, thepresumption continues and, though rebuttable, it issufficient to establish, prima facie, a continuing obli-gation on the part of the employer to bargain withthe union.3Following expiration of a collective-bar-gaining agreement, therefore, an employer violatesSection 8(a)(5) and (1) by repudiating its collective-bargaining relationship with the union unless it canshow a reasonably based doubt as to the continuingmajority support for its employees' representative.4I Bartenders, Hotel, Motel and Restaurant Employers BargainingAssociation of Pocatello, Idaho and its Employer-Members, 213NLRB 651, 652 (1974), citing Shamrock Dairy, Inc.. et al., 119NLRB 998 (1957), and 124 NLRB 494 (1959), enfd. 280 F.2d 665(C.A.D.C.), cert. denied 364 U.S. 892 (1960).s Bartenders Association of Pocatello, supra; Barrington Plaza andTragniew, Inc., 185 NLRB 962, 963 (1970), enforcement denied onother grounds sub nom. N.L.R.B. v. Tragniew. Inc. and Consoli-dated Hotels of California, 470 F.2d 669 (C.A. 9, 1972); Terrell Ma-chine Company, 173 NLRB 1480, 1480-81 (1969), enfd. 427 F.2d1088, 1090 (C.A. 4, 1970), cert. denied 398 U.S. 929 (1970).4 United States Gypsum Company, 221 NLRB 530, 537 (1975);Salina Concrete Products, Inc., 218 NLRB 496, 498 (1975); CantorBros., Inc., 203 NLRB 774, 778 (1973).Here, the Respondent's "reasonably based doubt as tothe continuing majority support for its employees' repre-sentative" is grounded solely upon the petition solicitedby Bays and presented to Antonopoulos on or aboutMay 29. The petition will suffice to justify the Respond-ent's withdrawal of recognition if it is concluded thatBays-a unit member and a union member-is: (1) not asupervisor; or, (2) even if she is a supervisor, the evi-dence demonstrates that she was acting in concert withher fellow employees, and not as a representative ofmanagement; or (3) there is no evidence that the man-agement encouraged, authorized, or ratified Bays' actionsor led employees to believe that she was acting for man-agement. Hydro Conduit Corporation, 254 NLRB 433(1980), and the cases cited therein at fn. 1.The Respondent, contrary to the General Counsel,contends that Bays is not a supervisor and, even if she isso found, there is no credible evidence that in solicitingemployees to sign the petition Bays was acting on behalfof management, or that the management in any way en-couraged, authorized, or ratified her actions, or led em-ployees to believe that Bays was acting on behalf ofmanagement. In its brief, the Respondent also assertedthat the General Counsel failed in his burden to demon-strate that the Union represented a majority of the Re-spondent's employees. Although it is true that the Gener-al Counsel did not attempt to establish the Union's ma-jority standing among the Respondent's employees inde-pendent of the legally presumed majority alluded to inthe Cartwright case, no such showing is necessary if theGeneral Counsel prevails as to his contentions concern-ing the petition.I am satisfied that Esther Bays is a supervisor withinthe meaning of Section 2(11) of the Act. In this respect,the evidence is overwhelming that Bays possesses au-thority which she has exercised on numerous occasionsto hire employees in circumstances which show that sheexercises her own independent judgment. Similarly, Baysis clearly responsible for assuring that there are an ade-quate number of employees on the job and is otherwiseresponsible for the direction of the waitresses, cocktailwaitresses, buspersons, and cashiers. The Respondent'scontention that Bays' authority in these areas is merelyroutine is simply not supported by the record. On thecontrary, the record here demonstrates that significantauthority has been vested in Bays because her judgmentis valued by Antonopoulos and she has demonstratedover the years that she could be trusted to carry out hisdesires without having to be instructed in minute detailas to what those desires were. Accordingly, I find thatBays is a supervisor within the meaning of Section 2(11)of the Act.When the extent of Bays' authority is considered to-gether with her long-term employment and her affinityand attachment to Antonopoulos, it becomes increasinglydifficult to perceive how her unit membership and unionmembership would cause employees to interpret her an-tiunion statements and actions as being other than man-agement inspired. Her dual role which resulted from herinclusion in the unit and her union membership has all ofthe indicia of a historical accident and it is obvious thather first loyalty is to her role as a head waitress. It is un-mistakable that insofar as the waitresses and the othersshe supervised were concerned, Bays stood as the alterego of Antonopoulos. To the extent that any employeemay have been left in doubt as a result of the day in andday out appearances, it is most likely that her threateninginnuendo about "liking her job" would remove anydoubt that may have lingered as to whether or not theforce of management authority was behind the petition.'For these reasons, I find that in soliciting employees tosign the disputed petition, the evidence demonstrates thatBays was acting on behalf of management and not inconcert with other employees.". Accordingly, I findBays' conduct in this regard violated Section 8(a)(1) ofthe Act, as alleged.Even if it is assumed that Bays was not acting onbehalf of the Respondent's management as found above,the alleged exchange between Andrade and Antonopou-los-if it occurred-demonstrates that Antonopoulos per-sonally knew of and authorized the circulation of the pe-'' Arguably, the "like my job" remark which Wesson testified about isambiguous. However, the Respondent chose not to rebut Wesson's testi-mony either as to the remark or the perception of it as threatening.Hence, it would be sheer speculation on my part to impute some othermotive. Although the General Counsel did not allege this statement as aseparate violation and elected at the hearing to rely on the remark solelyas evidence of animus, I find the remark peculiarly inconsistent (whereused by a supervisor perceived by some employees to have authority todischarge) with a finding that the supervisor was "acting in concert withother employees."" But see Times-Herald, Inc., 253 NLRB 524 (1980).413 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtition. Undoubtedly, both Andrade and Antonopouloshave a basis for bias in their testimony-Andrade felt hehad been unjustly terminated by the Respondent and An-tonopoulos has a self-interest in not having to deal withthe Union. Notwithstanding, I find that Andrade's ver-sion of the events which transpired in connection withhis signing of the petition to more nearly approximatethe truth.'5The most charitable thing that could be saidconcerning Antonopoulos' testimony about Bays' super-visory authority is that it was far less than candid. More-over, Antonopoulos' testimony that he was unaware ofthe petition prior to its presentation to him is mostdoubtful where, as here, Bays returned to the restaurantfrom several weeks of convalescence and went through-out the restaurant in her "civilian clothes" to solicit em-ployees to sign the petition. When these facts are consid-ered together with the significant disparity which existsin the testimony of Bays and Souza concerning themanner in which Andrade's support for the petition wasallegedly obtained, I am convinced that the scenario pre-sented by the testimony of the Respondent's witnesses inthis regard is not credible. Moreover, Andrade's asser-tion that Bays presented the petition curtly and told himto sign it more closely comports with what likely hap-pened between a dominant supervisor and an inarticulatebusboy. Accordingly, I credit Andrade's version of theevents which led to his signing of the petition in all re-spects except as to his initial approximation of whenthese events occurred. In this circumstance, I find thatAntonopoulos personally solicited Andrade to sign thepetition which was being circulated by Bays and, bysuch conduct, the Respondent violated Section 8(a)(1) ofthe Act, as alleged.As the foregoing findings demonstrate that the petitionwas circulated by Bays on behalf of management andthat Antonopoulos personally knew of and authorized itscirculation, I find the petition to be tainted. By with-drawing and withholding recognition solely on the basisof the tainted petition, I further find that the Respondentviolated Section 8(a)(l) and (5) of the Act, as alleged.11. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe unfair labor practices of the Respondent found toexist in section I, above, occurring in connection withthe Respondent's operations described therein, have aclose, intimate, and substantial relation to trade, traffic,and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerceand the free flow of commerce.111. THE REMEDYHaving concluded that the Respondent has violatedthe Act in the manner specified above, I shall recom-mend that it cease and desist therefrom and take certainaffirmative action in order to remedy such violations.i" In so concluding, I find the arguments as to Andrade's lack of credi-bility which are grounded upon his testimony as to the approximate datehis signature was solicited and his command of the English language tobe unpersuasive.Affirmatively, it is recommended that the Respondentbe required to recognize and bargain with the Union asthe exclusive bargaining representative of its employees.In addition, it is recommended that the Respondent berequired to maintain in effect the terms and conditions ofemployment specified in the now-expired collective-bar-gaining agreement unless and until the Respondent andthe Union agree otherwise, or until the parties bargain toa legitimate impasse. To the extent that the Respondentmay have changed the terms and conditions of employ-ment in effect under the old agreement to the economicdetriment of employees, it is my recommendation thatthe Respondent be required to make whole the employ-ees for any losses they suffered as a consequence of itswithdrawal of recognition.' Likewise, the Respondentshall be required to make whole any trust funds providedfor under the collective-bargaining agreement. In theevent any backpay is due, the computation of backpayherein shall be in the manner provided by the Board inF W. Woolworth Company, 90 NLRB 289 (1950), withinterest thereon as provided by the Board in OlympicMedical Corporation, 250 NLRB 146 (1980), and FloridaSteel Corporation, 231 NLRB 651 (1977). And see, gener-ally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).To the extent that it may be determined in the compli-ance stage of this proceeding that the Respondent mustreimburse any trust fund in order to fully make its em-ployees whole for their losses, interest on such amountsshall be determined in accordance with the Board's dis-cussion of that question in Pullman Building Company,251 NLRB 1048 (1980), and the cases cited therein. It isalso recommended that the Respondent be ordered topost the attached notice to employees at its restaurant inSanta Clara, California, and thereafter notify the Region-al Director for Region 32 of the steps that it has taken tocomply with the recommended Order entered hereafter.CONCLUSIONS OF LAWI. The Respondent is an employer within the meaningof Section 2(2) of the Act, engaged in commerce or abusiness affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. At all times material herein the Union has been des-ignated as the exclusive collective-bargaining representa-tive of the Respondent's employees in an appropriateunit. The following employees constitute a unit appropri-ate for the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All cooks, waiters, waitresses, cocktail waitresses,bartenders, dishwashers, buspersons and cashiersemployed by the Respondent at its Santa Clara,California, facility, excluding all office clerical em-ployees, guards and supervisors as defined in theAct."s Nothing herein should be construed to require the Respondent toalter any economic benefit granted to employees since May 29, 1980, inthe absence of a request by the Union that the Respondent do so.414 ROGER'S OF SANTA CLARA4. By withdrawing and withholding recognition of theUnion as the exclusive representative of its employees inthe unit specified in paragraph 3 above, the Respondenthas refused to bargain with the Union in violation ofSection 8(a)(l) and (5) of the Act.5. By the action of Anargyros Antonopoulos andEsther Bays in soliciting employees to sign the petitionbeing circulated at the Respondent's restaurant on orabout May 26, 1980, the Respondent has interfered with,restrained, and coerced its employees in violation of Sec-tion 8(a)(1) of the Act.Pursuant to Section 10(c) of the Act and upon theforegoing findings of fact, conclusions of law, and theentire record herein, I hereby issue the following recom-mended:ORDER 7The Respondent, Antonopoulos, Incorporated, d/b/aRoger's of Santa Clara, Santa Clara, California, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to recognize and, upon request, bargainwith Hotel, Motel and Restaurant Employees and Bar-tenders Union, Local 19, Hotel, Restaurant Employeesand Bartenders International Union, AFL-CIO, as the ex-clusive collective-bargaining representative of its em-ployees in the unit described as follows:All cooks, waiters, waitresses, cocktail waitresses,bartenders, dishwashers, buspersons and cashiersemployed by the Respondent at its Santa Clara,California, facility, excluding all office clerical em-ployees, guards and supervisors as defined in theAct.(b) Soliciting its employees to execute a petition stat-ing that they no longer desire to be represented byHotel, Motel and Restaurant Employees and Bartenders" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.Union, Local 19, Hotel, Restaurant Employees and Bar-tenders International Union, AFL-CIO.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed in Section 7 of the Act.2. Take the following affirmative action deemed neces-sary to effectuate the policies of the Act:(a) Recognize and bargain with the Union as the ex-clusive representative of the employees in the unit de-scribed in paragraph l(a) above.(b) Make the employees in the unit described abovewhole for any losses they may have suffered as a conse-quence of the Respondent's withdrawing and withhold-ing recognition of the Hotel, Motel and Restaurant Em-ployees and Bartenders Union, Local 19, Hotel, Restau-rant Employees and Bartenders International Union,AFL-CIO, as their exclusive collective-bargaining repre-sentative in the manner specified in the section above en-titled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all otherrecords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(d) Post at its restaurant in Santa Clara, California,copies of the attached notice marked "Appendix.""'Copies of said notice, on forms provided by the RegionalDirector for Region 32, after being duly signed by itsrepresentative, shall be posted by the Respondent imme-diately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e) Notify the Regional Director for Region 32, inwriting, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.' In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."415